2018 UT App 63



               THE UTAH COURT OF APPEALS

                      STATE OF UTAH,
                         Appellee,
                            v.
                 MELAINE NICOLE MATHESON,
                        Appellant.

                            Opinion
                       No. 20160162-CA
                      Filed April 12, 2018

          Fifth District Court, St. George Department
              The Honorable G. Michael Westfall
                          No. 131501261

           Gary W. Pendleton, Attorney for Appellant
        Sean D. Reyes and Karen A. Klucznik, Attorneys
                         for Appellee

JUDGE GREGORY K. ORME authored this Opinion, in which JUDGES
    DAVID N. MORTENSEN and JILL M. POHLMAN concurred.

ORME, Judge:

¶1     With our permission, granted in accordance with rule 5 of
the Utah Rules of Appellate Procedure, Appellant Melaine
Nicole Matheson (Defendant) appeals an interlocutory order of
the district court denying her motion to suppress the evidence
against her. We affirm.


                       BACKGROUND

¶2    An experienced narcotics officer presented an affidavit in
support of a warrant to search a residence in St. George for
                          State v. Matheson


specified drug-related evidence. In addition, the affidavit sought
authority to search “[a]ll persons” and “[a]ll vehicles present at
the time of execution” of the warrant, as well as authority to
search two specifically named individuals. Defendant was one of
these two individuals.

¶3      In his affidavit, the officer identified several grounds for
believing that a search would uncover the evidence he
described. To begin with, he explained that the Washington
County Drug Task Force had received information that the
target home was “being used as a drug stash house.” He also
stated that Task Force officers had “observed a consistent
amount of short term traffic” in and out of the home “during the
evening hours” and that drug paraphernalia—syringes, a meth
pipe, and several marijuana pipes—had been discovered during
a recent search of garbage left curbside for pickup. He noted that
the meth pipe had tested positive for methamphetamine. He
then explained that Task Force officers had recently made a
traffic stop after observing a car leave the target residence, that
the officers had found suspected methamphetamine and drug
paraphernalia in the vehicle, and that both occupants had
admitted to having just left the residence. The vehicle’s
occupants had also informed the officers that a man named
“Dino” resided at the home and that a woman named “Melaine”
was often there as well.

¶4     The officer’s affidavit recited that, after further
investigation, the Task Force had identified “Dino” and
“Melaine” as Dean Carrell and Defendant. Upon checking utility
records for the residence, officers discovered an active account in
Carrell’s name, and while surveilling the residence, they
observed Carrell “coming and going freely.” Carrell had been
arrested “several times for distribution of illicit narcotics.” As for
Defendant, Task Force officers observed her at the residence “on
several different occasions.” They also learned from




20160162-CA                      2                 2018 UT App 63
                        State v. Matheson


“[c]onfidential sources” that she had been “distributing a large
amount of illicit narcotics into [the] community.” 1

¶5     Based on the officer’s affidavit, a district court judge,
acting as a magistrate, issued a warrant (the First Warrant)
authorizing Task Force officers to search the target residence,
“the person(s) of” Dean Carrell and Defendant, and “[a]ll
persons” and “[a]ll vehicles present at the time of execution.”

¶6     Four days after the First Warrant was issued, while an
entry team prepared to execute the warrant on the target
residence, two detectives conducted surveillance in an
unmarked police vehicle approximately 100 yards from the
residence. Before the entry team arrived, the two detectives
spotted Defendant leaving the residence and watched as she
stepped into a red Mazda pickup truck and drove off. After
alerting the entry team, the detectives followed Defendant for
about four blocks before signaling her to pull over.

¶7     One of the detectives detained Defendant and placed her
in his vehicle after informing her of the First Warrant. He then
proceeded to drive Defendant to the police station, which was no
more than three or four blocks away from where they had
stopped her, while the other detective followed in Defendant’s
truck. The first detective later testified that his decision to


1. Although the officer did not outline specific information about
the “[c]onfidential sources,” his routine exposure to multiple
potential sources was outlined in a general way. He explained
that over the course of his three years with the Task Force he had
“conducted hundreds of interviews with gang members,” been
“the case officer on several drug arrests,” “executed several
search warrants where substantial amounts of narcotics have
been seized,” and “interviewed several persons in the drug
culture and gained information . . . directly from them.”




20160162-CA                     3               2018 UT App 63
                        State v. Matheson


remove Defendant from the area was predicated on his fear that
she might “call someone or notify someone at the residence that
she was being detained.” Such an eventuality, he explained,
would compromise “the safety of the entry team.”

¶8    When they arrived at the police station, the first detective
immediately conducted a search of Defendant’s person. He
found a bag of marijuana in one pocket and a bag of
methamphetamine in another. The detective then asked
Defendant for permission to search her vehicle. She replied,
“Not without a warrant.”

¶9     The detective retrieved a dog to perform a drug sniff of
Defendant’s truck, now parked at the station, and the dog
alerted him to the presence of a controlled substance in the area
of the driver’s side door. Based on the evidence found on
Defendant’s person and the dog’s alert, the detective sought and
obtained a warrant to search the truck (the Second Warrant).
Upon executing it, the detectives “located a significant amount
of drugs and paraphernalia,” as well as a firearm.



¶10 The State charged Defendant with possession of
methamphetamine with intent to distribute, a first degree felony;
possession of marijuana, a third degree felony; possession of a
dangerous weapon by a restricted person, a third degree felony;
and possession of drug paraphernalia, a class A misdemeanor.
Defendant moved to quash both warrants and to suppress all
evidence discovered under color of their authority, arguing that
the searches exceeded the warrants’ grant of authority and that
the warrants were not supported by probable cause.
Unpersuaded, the district court denied the motion in a detailed,
nine-page order. This appeal followed.




20160162-CA                     4               2018 UT App 63
                        State v. Matheson


             ISSUE AND STANDARD OF REVIEW

¶11 Defendant ascribes error to the district court’s decision
denying her motion to suppress. “We review a trial court’s
decision to grant or deny a motion to suppress for an alleged
Fourth Amendment violation as a mixed question of law and
fact.” State v. Fuller, 2014 UT 29, ¶ 17, 332 P.3d 937. Under this
standard, “[w]hile the court’s factual findings are reviewed for
clear error, its legal conclusions are reviewed for correctness,
including its application of law to the facts of the case.” Id.


                           ANALYSIS

¶12 Defendant challenges the district court’s denial of her
suppression motion on four grounds. First, she maintains that
the evidence contained in the affidavit submitted in support of
the First Warrant was insufficient to establish probable cause
justifying “a search of [her] person independent of the search of
the target location.” Second, she argues that even if the evidence
contained in the affidavit might have justified a broader grant of
authority, as written the First Warrant did not authorize officers
to conduct a search of her person at any location other than the
target residence. Third, Defendant argues that neither the
transport of her truck to the police station nor its subsequent
search at the station was authorized under the First Warrant. 2
And fourth, Defendant maintains that the search of her truck
was not authorized under the Second Warrant because it was
obtained on the basis of evidence uncovered “through the

2. Defendant also argues that the detectives had no grounds to
effect a warrantless seizure of the truck. However, our conclusion
that the detectives lawfully seized the truck under the authority
conferred on them by the First Warrant, see infra Section III,
carries with it the necessary conclusion that the seizure was not
warrantless. We therefore do not address this argument further.




20160162-CA                     5               2018 UT App 63
                          State v. Matheson


exploitation of the illegal seizure of [her] person and her
vehicle.”

                     I. The Officer’s Affidavit

¶13 Defendant argues that “the affidavit supporting the
issuance of [the First Warrant] does not establish probable cause
to believe that, if . . . Defendant were located and subjected to
search at some location other than the target residence, she
would be found in possession of a contraband substance.” In
support, she asserts that the officer’s affidavit “provides
absolutely no way of evaluating the credibility or reliability of”
his information regarding her distribution of drugs into the
community because the identity of his confidential sources is
undisclosed, and there is no indication that the unnamed sources
“claimed to have personal knowledge.” Rather, she maintains,
the “only information” related to Defendant “that was
corroborated on any level involved her somewhat casual
relationship to the target residence.” Taking the totality of the
circumstances into account, we conclude that the information in
the affidavit established probable cause to believe that
contraband could be found on Defendant’s person regardless of
where she was searched.

¶14 Consistent with the jurisprudence of the United States
Supreme Court, the Utah Supreme Court has stated that when
reviewing the issuance of a search warrant, “the issue is whether
the magistrate had a substantial basis to conclude that in the
totality of the circumstances, the affidavit adequately established
probable cause.” State v. Hansen, 732 P.2d 127, 129 (Utah 1987)
(per curiam). See Illinois v. Gates, 462 U.S. 213, 238 (1983). Under
the totality-of-the-circumstances approach, “[s]earch warrant
affidavits are to be construed in a common-sense, reasonable
manner,” and “excessive technical dissection of an informant’s
tip . . . is ill-suited to this task.” Hansen, 732 P.2d at 130. Accord
State v. Rowan, 2017 UT 88, ¶ 16 (“We afford the magistrate’s



20160162-CA                      6                 2018 UT App 63
                        State v. Matheson


decision great deference and consider the affidavit relied upon
by the magistrate in its entirety and in a common sense
fashion.”) (brackets, citation, and internal quotation marks
omitted). While “an informant’s reliability and basis of
knowledge” are relevant considerations, “[a] weakness in one or
the other is not fatal to the warrant.” Hansen, 732 P.2d at 130
(citation and internal quotation marks omitted). We instead look
to the affidavit in its entirety for indications of “veracity,
reliability, and basis of knowledge,” which are “nonexclusive
elements to be evaluated in reaching the practical, common-
sense decision whether, given all the circumstances, there is a
fair probability that the contraband will be found in the place
described.” Id. See Rowan, 2017 UT 88, ¶ 16.

¶15 Applying this standard to the affidavit before us, we
conclude that probable cause existed to believe that Defendant
would likely be found in possession of contraband regardless of
her location. It is true that the officer did not disclose in his
affidavit the identity of the confidential sources who tipped him
off to the fact that Defendant “ha[d] been distributing a large
amount of illicit narcotics into [the] community,” nor did he
identify the basis of their knowledge. Admittedly, then, the
confidential sources’ credibility was not directly established by
the officer, and their information was not necessarily reliable.
But when applying the totality-of-the-circumstances test, the
credibility and reliability of informants’ tips “are but two
relevant considerations, among others, in determining the
existence of probable cause.” See Hansen, 732 P.2d at 130.

¶16 When considering the affidavit in its entirety, its relative
weaknesses are offset by the fact that the officer identified other
reliable information connecting Defendant to the drug-related
activities apparently taking place at the target residence. In our
view, Task Force officers had sufficient information to establish
probable cause for believing that illegal drugs were being
distributed at the residence. Significant amounts of drug



20160162-CA                     7                2018 UT App 63
                        State v. Matheson


paraphernalia were discovered in the trash outside the home,
and officers witnessed an unusual “amount of short term traffic
during the evening hours.” Task Force officers also discovered
illegal drugs in a vehicle that they pulled over immediately after
it had left the residence.

¶17 Given these facts, any reliable information that linked
Defendant to the target residence would naturally buttress the
reliability of the confidential sources’ otherwise dubitable
information. And indeed, the officer’s affidavit did contain such
information. For instance, after Task Force officers found illegal
drugs in the vehicle that had just departed from the residence,
the vehicle’s occupants identified Defendant by name and
informed the officers that she “frequented the residence.”
Further, upon conducting surveillance of the home, Task Force
officers themselves observed Defendant entering and exiting on
several occasions.

¶18 Of course, one might object that citing the reliability of
one source in an effort to enhance the reliability of another is
problematic where the information provided by the two sources
is not identical, or where neither source’s information is
conclusive on its own. And indeed, it must be acknowledged
that, while the confidential sources claimed that Defendant was
personally engaged in the distribution of narcotics, the
information provided by the driver and passenger, as well as the
officer’s surveillance observations, solidified Defendant’s
connection to the residence where drug-related activity
appeared to be taking place without directly pointing to
Defendant’s personal involvement. But such “[e]xcessive
technical dissection” is “ill-suited” to the task before us. See
Hansen, 732 P.2d at 130. Because a probable cause determination
involves a “practical, common-sense decision,” id., the totality of
the information Task Force officers accumulated meaningfully
bolstered the credibility of the confidential sources.




20160162-CA                     8                2018 UT App 63
                        State v. Matheson


¶19 Accordingly, upon considering the totality of the
circumstances, we conclude that the reliability of the confidential
sources’ tip was enhanced in light of the other information
contained in the officer’s affidavit. We are therefore persuaded
that probable cause existed to believe Defendant would likely be
in possession of illegal drugs or paraphernalia.


                II. The Scope of the First Warrant

¶20 Defendant next maintains that, as written, the First
Warrant did not authorize the detectives to carry out a search of
her person at any location other than the target home. In support
of her argument, Defendant cites two cases from the Court of
Appeals of New York, People v. Green, 310 N.E.2d 533 (N.Y.
1974), and People v. Kerrigan, 374 N.Y.S.2d 22 (App. Div. 1975).
Neither is binding on us, and both are distinguishable.

¶21 The court in Green determined that a search warrant was
not “a personal warrant that could be executed anywhere”
because its language was “directed to a designated place and
only incidentally authorized the search of any person ‘found
therein.’” 310 N.E.2d at 534. In that case, the criminal activity
described in the police officer’s affidavit had been limited to a
single apartment, and the affiant had identified the individual
named in the warrant—“Vino”—simply as the apartment’s
“occup[ant].” Id. When rendering its decision, the court
emphasized that “the search authority requested and granted
was limited to the premises where the contraband was believed
to be . . . and extended only to those individuals, . . . who being
found therein, might reasonably be expected to conceal the
contraband on their persons.” Id.

¶22 Likewise, in Kerrigan, the court held that a search warrant
“was not ‘personal’” in nature because it was directed “to [a]
shop as a center of gambling operations, and to defendant only
had [he] been found therein.” 374 N.Y.S.2d at 23–24. The court


20160162-CA                     9                2018 UT App 63
                        State v. Matheson


explained that, aside from an ambiguous statement overheard
by the police during a telephone conversation, the supporting
affidavit described “nothing even remotely connecting
defendant with gambling, as distinguished from [his] connection
with the shop itself.” Id. at 24. Thus, the court concluded, the
warrant’s “concern was with the shop and the operations in and
around it.” Id. at 23.

¶23 Here, the First Warrant and its supporting affidavit were
not restricted in their focus to the target residence. The warrant
itself specifically identified Defendant and Carrell, individually
and by name, without giving any indication that the authority to
search them was limited to their being found at the target
residence. On the contrary, the warrant identified three primary
search targets: the residence, Dean Carrell, and Defendant.
Unlike the individual identified in the warrant in Green,
Defendant is not identified as a resident of the home, nor is she
even identified as someone likely to be found inside it at any
particular time. Similarly, as we discussed in the previous
section, the affidavit submitted in support of the warrant recites
that Defendant’s involvement with drug dealing extends beyond
her frequent presence at the residence, and thus the officer’s
affidavit recounted his information that Defendant had been
“distributing a large amount of illicit narcotics into [the]
community.”

¶24 Thus, we conclude that the warrant was, to the extent
directed at Defendant, “personal in nature.” See id. (internal
quotation marks omitted). We therefore conclude that the
execution of the First Warrant on Defendant was not conditioned
on finding her at the target residence. 3


3. Anticipating a fallback argument from the State, Defendant
also maintains that the detectives’ search was not authorized
under the First Warrant’s language permitting officers to search
                                                  (continued…)


20160162-CA                    10               2018 UT App 63
                         State v. Matheson


                   III. The Seizure of the Truck

¶25 Defendant also argues that, “[e]ven if [the First Warrant]
is properly read to authorize a search of [her] person wherever
she could be found, it did not authorize the search or the seizure
of her Mazda pickup truck.” We conclude that, on the contrary,
the First Warrant authorized the detectives to seize the truck and
transport it the short distance to the police station to be
searched. 4

¶26 Under the warrant, Task Force officers had the authority
to search “[a]ll vehicles present at the time of execution.”
Defendant does not maintain that this grant of authority was
unsupported by probable cause. Rather, she argues that this
language could not have authorized the search of her truck at
the time of the stop, much less later at the police station, because
the stop was not made “at the time of,” nor was the vehicle
“present at,” the warrant’s execution on the target residence.
After all, she argues, the entry team had not yet arrived at the
target home when the detectives pulled her over, and the stop
took place roughly four blocks away from the home. We reject
this argument. Given what we have already concluded, the


(…continued)
“[a]ll persons present at the time of execution.” Because we
conclude that the search of Defendant’s person was permissible
given that she was specifically named in the warrant, we need
not further address this argument.

4. Because we conclude that the detectives’ probable cause to
seize Defendant’s truck arose from the facts alleged in the First
Warrant’s supporting affidavit, we have no need to address
Defendant’s additional argument that probable cause to search
the truck did not arise simply from the discovery of illegal drugs
on her person.




20160162-CA                     11                 2018 UT App 63
                          State v. Matheson


truck’s temporal and geographic proximity to execution of the
warrant at the residence is irrelevant. The truck was a “vehicle[]
present at the time of execution” of the warrant on
Defendant―another of the warrant’s primary targets.

¶27 We concluded above that the officer’s affidavit alleged
facts sufficient to establish the requisite probable cause for the
First Warrant. We further concluded that the First Warrant was
“personal” to Defendant, meaning that, in addition to
authorizing Task Force officers to search any and all persons
present at the target residence, it also authorized them to search
Defendant anywhere she might be found. It therefore follows
that, when the detectives stopped Defendant while she was in
her truck, they were executing the First Warrant, even if they
were not accompanying the entry team to the target residence.
For this reason, we conclude that the truck was properly
searchable as a “vehicle[] present at the time of the execution” of
the First Warrant on Defendant.

¶28 And given our conclusion that the First Warrant lawfully
authorized the detectives to search the truck at the time of the
stop, we further conclude that they had the authority to
transport it to the police station to be searched later. The Utah
Supreme Court has explained that “where officers have probable
cause to search an automobile and seize evidence of a crime,
they have the permissible alternative to seize the vehicle, take it
to the police station and search it there.” State v. Ballenberger, 652
P.2d 927, 930 (Utah 1982). Because the detectives could have
lawfully searched the car at the time of the stop pursuant to the
First Warrant, they had “the permissible alternative” to seize it
for a later search at the police station.

                      IV. The Second Warrant

¶29 Finally, Defendant argues that the Second Warrant “must
be quashed because it was clearly obtained through the
exploitation of the illegal seizure of . . . Defendant’s person and


20160162-CA                      12                2018 UT App 63
                       State v. Matheson


her vehicle and their unauthorized transportation to the . . .
police station.” Given our conclusions above and the thrust of
Defendant’s argument, we have no need to address the validity
of the Second Warrant.

¶30 In the previous sections, we concluded that the detectives
were authorized under the First Warrant to search Defendant’s
truck and that they were entitled to transport it to the police
station to effect the search there. The detectives were thus not
required to obtain the Second Warrant prior to searching
Defendant’s truck, although erring on the side of adherence to
the Fourth Amendment was surely the more prudent way to
proceed.


                        CONCLUSION

¶31 We conclude that the district court did not err in denying
Defendant’s motion to suppress the State’s evidence against
Defendant, as her Fourth Amendment rights were not violated.
We therefore affirm the denial of her suppression motion.




20160162-CA                   13               2018 UT App 63